         Case 1:19-cr-00853-NRB Document 34 Filed 09/13/21 Page 1 of 1




                                                    September 8, 2021

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                      Re:    United States v. Hai Long Huang, 19-CR-853 (NRB)


Dear Judge Buchwald:

       I write, with the consent of the government, to request an adjournment of sentencing,
currently scheduled for September 28, 2021.

       I have been actively engaged in gathering materials necessary for sentencing, including
records and letters on behalf of Mr. Huang. Due to complications arising both from the Covid
pandemic and the language barrier, this process has been more cumbersome than usual. I
therefore require additional time to be ready for sentencing.

       I am also starting a 4 week-long trial on October 18 in the Southern District of Ohio. I
therefore respectfully ask for Mr. Huang’s sentencing to be scheduled for the first two weeks of
December. As noted, the government consents to this request.

       Thank you very much for your consideration.

                                                    Respectfully submitted,

                                                           /s/

                                                    Florian Miedel
                                                    Attorney for Hai Long Huang



cc: AUSA Elizabeth Espinosa

Application granted. The sentence is
adjourned until December 15, 2021 at
11:00 a.m. The Defendant's submission
is due December 1, 2021. The                                  Dated: New York, New York
Government's submission is due                                       September 13, 2021
December 8, 2021. SO ORDERED.
